 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Erlinda Isip and Faye Perez,                      No. CV-18-04182-PHX-SMB
10                    Plaintiffs,                      ORDER
11   v.
12   World Financial Group,
13                    Defendant.
14
15             Pending before the Court is World Financial Group’s Motion to Dismiss (Doc. 12,
16   “Mot.”). World Financial Group (“WFG”) asks the Court to dismiss the Complaint (Doc.
17   1, “Complaint”) because Plaintiff Erlinda Isip’s claims are barred by the statute of
18   limitations and this Court lacks personal jurisdiction over WFG for Plaintiff Faye Perez’s
19   claims. Plainitff Erlinda Isip filed a response. (Doc. 20). Plaintiff Perez filed a response
20   as well. (Doc. 27). WFG replied to both responses. (Docs. 24, 28).
21        I.      Background
22             Plaintiffs allege WFG is liable for fraud done by Maria Bernadette Roxas-Smith.
23   WFG describes itself as “a marketing company that offers a business platform to
24   individuals who seek to run independent financial services businesses.” (Mot. at 2–3).
25   Plaintiffs refer to Ms. Roxas-Smith as the “perpetrator” of the fraud and claim she acted as
26   a “life insurance agent with WFG” before her termination in February 2017. (Complaint
27   ¶ 8). In total, they allege Ms. Roxas-Smith fraudulently took $200,000 from Plaintiff Isip
28   and $331,367 from Plaintiff Perez. (Id. ¶¶ 19, 41). Most of their allegations concern Ms.
 1   Roxas-Smith’s behavior rather than acts of the actual defendant in this case WFG.
 2   Generally, they seem to be alleging that WFG enabled Ms. Roxas-Smith to conduct her
 3   fraudulent schemes by allowing her to continue working on behalf of WFG after Plaintiff
 4   Isip notified WFG executives of Ms. Roxas-Smith’s behavior, failed to report Ms. Salas-
 5   Smith to the Nevada, California, and Arizona Departments of Insurance, and ignored
 6   Plaintiffs concerns. (Id. ¶¶ 21–24, 46–48).
 7      II.      Legal Standard
 8            WFG moves for dismissal under Federal Rule of Civil Procedure 12(b)(6) and
 9   12(b)(2). To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must
10   meet the requirements of Rule 8(a)(2). Rule 8(a)(2) requires a “short and plain statement
11   of the claim showing that the pleader is entitled to relief,” so that the defendant has “fair
12   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
13   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
14   Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal theory or
15   the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.
16   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A complaint that sets forth a
17   cognizable legal theory will survive a motion to dismiss if it contains sufficient factual
18   matter, which, if accepted as true, states a claim to relief that is “plausible on its face.”
19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
20            Prior to trial, a defendant may move to dismiss the complaint for lack of personal
21   jurisdiction. Fed. R. Civ. P. 12(b)(2); Data Disc, Inc. v. Systems Tech. Assocs., Inc., 557
22   F.2d 1280, 1285 (9th Cir. 1977). Plaintiffs bear the burden of establishing personal
23   jurisdiction. Ziegler v. Indian River Cty., 64 F.3d 470, 473 (9th Cir. 1995). Where the
24   motion is based on written materials rather than an evidentiary hearing, “the plaintiff need
25   only make a prima facie showing of jurisdictional facts.” Sher v. Johnson, 911 F.2d 1357,
26   1361 (9th Cir. 1990).       In determining whether the plaintiff has met this burden,
27   uncontroverted allegations in the plaintiff’s complaint must be taken as true, and “conflicts
28   between the facts contained in the parties’ affidavits must be resolved in [the plaintiff’s]


                                                   -2-
 1   favor for purposes of deciding whether a prima facie case for personal jurisdiction exists.”
 2   AT & T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996).
 3          “When no federal statute governs personal jurisdiction, the district court applies the
 4   law of the forum state.” Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d
 5   597, 602 (9th Cir. 2018). Arizona exerts personal jurisdiction to the “maximum extent
 6   permitted by the Arizona Constitution and the United States Constitution.” Ariz. R. Civ.
 7   P. 4.2(a); see also A. Uberti and C. v. Leonardo, 892 P.2d 1354, 1358 (Ariz. 1995)
 8   (analyzing personal jurisdiction in Arizona under federal law). Therefore, the analyses of
 9   personal jurisdiction under Arizona law and federal due process are the same. See
10   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800–01 (9th Cir. 2004).
11          Because compliance with the applicable statute of limitations is not a pleading
12   requirement under Federal Rule of Civil Procedure 8, see Wyatt v. Terhune, 315 F.3d 1108,
13   1117–18 (9th Cir.2003), dismissal on such grounds is not justified “unless it appears
14   beyond doubt that the plaintiff can prove no set of facts that would establish the timeliness
15   of the claim,” Hernandez v. City of El Monte, 138 F.3d 393, 402 (9th Cir.1998) (quotation
16   omitted).    “Dismissal on statute of limitations grounds can be granted pursuant to
17   Fed.R.Civ.P. 12(b)(6) ‘only if the assertions of the complaint, read with the required
18   liberality, would not permit the plaintiff to prove that the statute was tolled,’” TwoRivers
19   v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999) (quoting Vaughan v. Grijalva, 927 F.2d 472,
20   478 (9th Cir. 1991)), or had otherwise not yet accrued.
21      III.     Analysis
22      A. Statute of Limitations
23          The Complaint is not clear as to what legal theory Plaintiffs are relying on for relief.
24   Plaintiffs talk a lot about fraud, but it alleges fraud on the part of Ms. Roxas-Smith and not
25   fraud committed by WFG. The Court agrees with WFG that Plaintiffs are asserting a
26   negligent supervision claim. Negligent Supervision claims are subject to a two-year statute
27   of limitation. A.R.S. §12-542; Moses v. Phelps Dodge Corp., 808 F. Supp. 1287, 1289 (D.
28   Ariz. 1993). Plaintiff Isip does not dispute that there is a two-year statute of limitations.


                                                  -3-
 1          Plaintiff Isip’s argument against application of the statute of limitations here is the
 2   doctrine of equitable tolling and that of equitable estoppel. Equitable tolling focuses on a
 3   plaintiff's “excusable ignorance” of the statute of limitations. Lehman v. United States, 154
 4   F.3d 1010, 1016 (9th Cir. 1998). The doctrine is unavailable to those who are negligent in
 5   exercising due diligence to preserve their legal rights. Id. Its fact-intensive nature is more
 6   appropriate for resolution on summary judgment than at the pleading stage. See Supermail
 7   Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th Cir.1995) (dismissal inappropriate
 8   “where the applicability of the equitable tolling doctrine depended upon factual questions
 9   not clearly resolved in the pleadings”). “Equitable estoppel focuses primarily on the actions
10   taken by the defendant in preventing a plaintiff from filing suit” and “may be invoked if
11   the defendant takes active steps to prevent the plaintiff from suing in time, such as by
12   misrepresenting or concealing facts necessary to the discrimination claim.” Coppinger-
13   Martin v. Solis, 627 F.3d 745, 751 (9th Cir. 2010) (internal quotation marks and citations
14   omitted).
15          In her Response, Plaintiff Isip relates a number of facts that are not contained in the
16   Complaint to support her argument for equitable estoppel. Plaintiff requests to be allowed
17   to amend her complaint to include those facts. However, the Court finds that is unnecessary
18   as there are sufficient facts in the Complaint, when construed liberally, to support a finding
19   of equitable tolling at this stage. In the Complaint she alleges ongoing activity in her
20   investigation through November 27, 2017. At what point during that investigation did her
21   claim accrue is a question more appropriately addressed in a motion for summary judgment
22   or at trial. Therefore, the Court will deny WFG’s motion to dismiss Isip’s claims.
23      B. Personal Jurisdiction Over WFG Regarding Perez’s Claims
24          WFG also contends the Court lacks personal jurisdiction over Plaintiff Perez’s
25   claims because WFG had no contact with Arizona in connection with her claims. Courts
26   recognize two bases for personal jurisdiction: (1) general jurisdiction, which permits the
27   state to exercise jurisdiction over the defendant in all matters; and (2) specific jurisdiction,
28   which arises out of the defendant's contacts with the forum state giving rise to the litigation.


                                                  -4-
 1
     Martin Castleberry Co. v. David, No. CV-14-00348-PHX-SRB, 2014 WL 11515027, at *2
 2
     (D. Ariz. June 26, 2014) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
 3
     U.S. 915, 923–24 (2011)). The Court will consider whether Plaintiff Perez’s alleged claims
 4
     are sufficient to confer jurisdiction over WFG in the District of Arizona.
 5
            General jurisdiction exists when the defendant has “continuous and systematic”
 6
     contacts with the forum state, whereas specific jurisdiction exists when the controversy
 7
     arises from or is related to the defendant’s contact with the forum state. See Helicopteros
 8
     Nacionales de Colombia v. Hall, 466 U.S. 408, 414 (1984). The standard to establish
 9
     general jurisdiction is an “exacting” one, as the defendant’s contacts must be such that they
10
     “approximate physical presence” in the forum state. Schwarzenegger, 374 F.3d at 801.
11
     For a corporation, the forum for the exercise of general jurisdiction is one where the
12
     corporation is at home. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
13
     924, 131 S. Ct. 2846, 2853 (2011). For corporations, the all-purpose forums for general
14
     jurisdiction are where the corporation is incorporated and where it has its principal place
15
     of business. Daimler AG v. Bauman, 134 S. Ct. 746, 760 (2014).
16
            WFG is incorporated in Delaware and has is principal place of business in Johns
17
     Cree, Georgia. (Mot., Ex. A, Schaad Declaration ¶4). It has a total of 46,326 licensed
18
     independent contractors nationwide and 723 of them work in Arizona. Without more, this
19
     does not make WFG “at home” in Arizona. The Court does not have general jurisdiction
20
     over WFG.
21
            “The inquiry whether a forum State may assert specific jurisdiction over a
22
     nonresident defendant focuses on the relationship among the defendant, the forum, and the
23
     litigation.”   Walden v. Fiore, 571 U.S. 277, 283-284 (2014) (citations and internal
24
     quotations omitted).    A “defendant’s suit-related conduct must create a substantial
25
     connection with the forums state.” Id. Here, Plaintiff Perez made no allegations of
26
     wrongdoing in Arizona by WFG. Rather, all of Perez’s allegations concern activity in
27
     Anaheim, California, Las Vegas, Nevada, and the Philippines. (Complaint ¶¶ 27, 31, 33,
28
     35–37). Therefore, there cannot be specific jurisdiction over WFG in Arizona for the


                                                 -5-
 1   conduct alleged by Plaintiff Perez.
 2               3. Plaintiffs’ Motions for Leave to Amend
 3               In their responses, Plaintiffs request leave to file an amended complaint. (Doc. 20
 4   at 1; Doc. 27 at 2). The requests were not made in accordance with Rule 15 of the Federal
 5   Rules of Civil Procedure nor in accordance with Local Civil Rule 15.1.1 The requests for
 6   leave did not explain what Plaintiffs hope to add to the Complaint. They also did not
 7   include the proposed text of the Amended Complaint as required by LRCiv 15.1. There is
 8   no need for Plaintiff Isip to amend the complaint because the motion to dismiss is being
 9   denied as to her.
10               If Plaintiff Perez believes she can cure the deficiencies in the Complaint as it relates
11   to her, she has until August 31, 2019, to file a motion for leave to amend in compliance
12   with Local Rule 15.1. If Plaintiff Perez decides to file an amended complaint, she is
13   reminded that an amended complaint supersedes the original complaint, Lacey v. Maricopa
14   County, 693 F.3d 896 (9th Cir. 2012), and it must be complete in itself and “must not
15   incorporate by reference any part of the preceding pleading, including exhibits,” LRCiv
16   15.1.
17         IV.      Conclusion
18               IT IS ORDERED denying Defendant’s Motion to Dismiss as to Plaintiff Isip and
19   granting Defendant’s Motion to Dismiss as to Plaintiff Perez.
20               IT IS FURTHER ORDERED denying without prejudice Plaintiffs’ requests for
21   leave to amend their complaint. Plaintiff Perez has until August 31, 2019, to file a motion
22   for leave in compliance with the federal and local rules of civil procedure.
23               Dated this 8th day of August, 2019.
24
25
26
27
28
     1
         Available at http://www.azd.uscourts.gov/local-rules.

                                                       -6-
